Judgment, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered February 7, 2000, which granted the petition of Metropolitan Property and Casualty Insurance Company to permanently stay the arbitration demanded by respondents pursuant to a supplementary uninsured/underinsured motorist (SUM) provision in the policy issued by petitioner to respondents, unanimously affirmed, without costs.
Supreme Court correctly held that, pursuant to the parties’ policy of insurance, petitioner was entitled to offset any liability under the subject policy’s SUM endorsement by the amount received by respondents from the tortfeasor’s insurer (see, Matter of Allstate Ins. Co. [Stolarz], 81 NY2d 219), and since the limits of respondents’ policy do not exceed the amount received by respondents from the tortfeasor’s carrier, which paid the full amount of the tortfeasor’s liability coverage, respondents are not entitled to recover pursuant to their policy’s SUM endorsement. Having so determined, we need not and do not consider the issue of whether respondents secured petitioner’s permission prior to settling with the tortfeasor’s carrier. We have considered respondents’ remaining claims and find them unavailing. Concur — Sullivan, P. J., Rosenberger, Mazzarelli, Buckley and Friedman, JJ.